ON REHEARING

                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1342


ALFRED T. THOMAS,

                  Plaintiff - Appellant,

             v.

CHRISTY T. MANN, Judge; MECKLENBURG COUNTY GENERAL DISTRICT
& CIRCUIT COURTS; MCDOWELL STREET CENTER FOR FAMILY LAW,
INCORPORATED; DONNA JACKSON; AIDA CORREA; PETER GORMAN;
JAMES G. MIDDLEBROOKS; GRAHAM C. MULLEN; NORTH CAROLINA,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cv-00502-FDW-1)


Submitted:    July 23, 2009                  Decided:   January 14, 2010


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfred T. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alfred T. Thomas appeals the district court’s order

dismissing his civil rights complaint based upon a previously

issued prefiling injunction.       Although we initially dismissed

this appeal on the ground that Thomas failed to file a timely

notice   of   appeal,   we   granted   Thomas’    petition    for   panel

rehearing * and now consider the merits of the appeal.           We have

reviewed the record and find no reversible error.            Accordingly,

we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court.      Thomas v. Mann, No. 3:08-

cv-00502-FDW-1 (W.D.N.C. Jan. 23, 2009).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




     *
       Because no member of the court called for a vote on
Thomas’ petition for rehearing en banc, the petition was denied.
See 4th Cir. R. 35(b).




                                   2